LatimeR, Judge
(concurring* in the result) :
I concur in the result.
I file this concurring opinion because I find in Judge Brosman’s approach a view concerning knowledge which causes me some doubt. Therefore, I prefer to support his result by a process of reasoning which takes a diffep-*73ent course. In the end I agree with his conclusion that intoxication, not amounting to legal insanity, is not a defense to a crime alleged under Article 118 (3) of the Uniform Code, 50 USC §712.
This case places squarely on our shoulders the duty to distinguish the type of murder found in subsection (3) from those found in the other three subsections of Article 118 of the Code. Because that Article breaks with the past, and because we have an opportunity to chart a new course in the murder field of military law, I believe it of little importance that the reasons for our holding may not be supported by some of the principles found in previously decided cases. We are not given any guideposts by the legislative history or by the Congressional hearings, and so I am free to construe the punitive article without fear of impinging on previously expressed views.
For the purposes of this development, 1 purposely do not consider felony murders at length as they are a species peculiar to themselves. I do, however, believe they offer no obstacle to my concepts. In most jurisdictions where an enactment similar to the one which confronts us has been interpreted to include subjective knowledge of the act, or its probable consequences, as an element of the offense, the crime has been catalogued by the statutes as first degree murder. The theory which might be involved in those cases seems to me to be founded on the concept that a universal malice is present in the mind of a person who commits a wanton act which is in utter disregard of human lives. The malice toward many present in that situation can be considered as a statutory substitute for the premeditation necessary in premeditated murder and it is arguable that that is the reason the legislatures have placed the crimes upon the same level. Some authorities have used a similar principle to support felony murders as capital offenses, that is, the felony supplies the malice. See United States v. Davis, 2 USCMA 505, 509, 10 CMR 3. However, the offense defined by Article 118 (3) carries a lesser penalty than either premeditated or felony murder, and the framers of the code must have had some good reason to drop that pai'ticu-lar type of murder down to a degree lower than those killings which are deliberately planned or thought out or are committed while perpetrating certain crimes. The only recognizable ingredient which I find has' been dropped is either the premeditated design to kill or its substitute. Of course, a person could premeditate on the killing of more than one person and thus bring himself under subsection (1) of the Article, but if that ingredient were absent he, nevertheless, could be found guilty of the lesser included offense of unpremeditated murder defined in subsection (3). Many examples have been cited in decided cases showing application of this rule, and I refer to one. If we suppose an accused premeditatedly threw a live bomb into a crowd intending to kill all, he could be found guilty of premeditated murder. However, if the prosecution failed to show facts from which premeditation could be inferred, only a conviction for unpremeditated murder could be sustained. In this supposititious case, intoxication could neutralize premeditation and we would drop to the level of Article 118 (3).
So far no difficulty is encountered, but the hurdle to overcome is found in the question as to whether actual knowledge of the act or its probable consequences must be established to support a finding under subsection (3). In considering the forms of unpremeditated murder and the effect of intoxication which, of course, embraces lack of knowledge, I find a good analogy can be worked out between the second and third subsections of Article 118. Pre-termitting felony killings, at the top of the degrees of murder are those crimes supported by premeditation. Directly below in one degree are the offenses defined by subsections (2) and (3). In certain respects, the two lesser degrees bear comparison. In the former, the intent to inflict great bodily harm is directed toward one individual, while in the latter, the act is bottomed on behavior directed toward, and committed in utter disregard for, the lives of more than one. This is the *74principle we have expounded in United States v. Davis, supra, and United States v. Holsey, 2 USCMA 554, 10 CMR 52. In the first category, malice toward one may be found in the brutal and callous" means employed to forfeit his life. In the second class, universal malice is predicated on the utter disregard for the lives of others by one whose mind has reached such a depraved condition that he cares not who, or how many, may be killed. If it is possible to rationalize generally on the heinousness of the two types of unpremeditated murder, I would say unhesitatingly that the offense defined by subsection (3) is the gravest. However, for the purposes of this case, I need go no further than to leave them on the same plane where, for all practical purposes, they have been placed by Congress.
As pointed out by Judge Brosman, we have permitted voluntary intoxication to be considered as affecting the capacity to premeditate and thus premeditated murder can be reduced one degree. But when the act involved only one person, we refused to permit that mental condition to reduce further the offense. A fortiori, we should not permit voluntary intoxication to reduce the degree of the offense when the lives of many are placed in jeopardy. To do otherwise would bring about this absurd result. A person with a malignant heart who kills in utter disregard of the life of one individual could not, by establishing intoxication, have his crime reduced below unpremeditated murder. Yet the same person, if he performed a much more savage act in disregard of the lives of many, could, by establishing that defense, reach the lower degrees of homicide. As a matter of sound statutory construction, a punitive article should not be construed by us to bring about such a ridiculous result.
• Another reason which seems to argue in. support of the result we reach is this. This particular type of offense can be classified in a general category with negligent homicide, involuntary manslaughter, and unpremeditated murder based on doing an act with intent to do great bodily harm. Each is based on some transgression which is a departure from the norms of society. Furthermore, none of them requires a specific intent to kill, as the perpetrator may have a fixed intention not to bring about a death. A conviction of negligent homicide is supported by an act involving ordinary negligence. Involuntary manslaughter is founded on a delict which is grossly negligent. A finding on one form of second degree murder can be supported by misbehavior perpetrated with a general intent to do great bodily harm to one individual. Finally, the offense in this case is founded on an act which is inherently dangerous to others and evinces a wanton disregard for the lives of more than one. I have traversed the scale from the lowest degree to one second from the top, and, pretermitting for the moment this particular type, the ingredient of actual knowledge is not required in any. Viewed in that light, if knowledge be considered as a necessary predicate to support a conviction for those offenses, it is of the objective type, and I find no good reason to set up a different rule to b.e applied in this instance. Accordingly, the net of my argument is that the knowledge required to support this form of offense need be no more than constructive. Converted to the facts of this case, and stated in more familiar language, my rule is this: If the accused knew, or should have known, if sober, that he was firing a weapon while it was pointed toward a group of soldiers crowded in a quarter-ton truck, he is guilty of unpremeditated murder.
One further argument can be advanced to buttress my concept. Reverting back to the allied offenses, and the law as we have previously announced it, it necessarily must be concluded that voluntary intoxication cannot possibly be a defense to negligent homicide, involuntary manslaughter or the unpremeditated murder of one victim. As a matter of law, it can be one of the negligent acts upon which the Government relies to prove either of the two first mentioned offenses, and I fail to see why the same logic would not make it relevant as proof of wantonness in this offense. Intoxication is quite often a means by which the mind of *75the perpetrator is dulled or steeled to aid him in doing an act in utter disregard for human lives. Throwing live grenades, firing into crowds, shooting into occupied tents, and other forms of savagery, are in many instances the product of a mind affected by intoxicants. Of necessity, when those events occur, death usually ensues. Would it not, therefore, be paradoxical to hold that a sober man would be criminally liable for an aggravated homicide if he tossed a lethal bomb into a crowd, while one who rendered himself mentally unable fully to appreciate the death dealing quality of the missile would be guilty of a lesser form?
It is obvious that the same argument can be made in the field of premeditated murder. We have acknowledged that possibility in previous cases, but we also recognized that there was a limit beyond which intoxication could not be used as a defense. The law has seen fit not to permit capital punishment to be imposed on an accused who because of intoxication does not have the capacity to premeditate. That rule is recognized in military law and has been enforced by us. However, most authorities stop at the level of unpremeditated murder as did we in United States v. Craig, 2 USCMA 650, 10 CMR 148. In that connection it is to be noted that the Manual for Courts-Martial, United States, 1951, provides:
“. . . It is a general rule of law that voluntary drunkenness not amounting to legal insanity, whether caused by liquor or drugs, is not an excuse for crime committed while in that condition; but such drunkenness may be considered as affecting mental capacity to entertain a specific intent, or to premeditate a design to kill, when either matter is a necessary element of the offense.” [Paragraph 154a (2).]
The division may be arbitrary but it is supportable and it marks the boundary beyond which I am prepared not to go. Here, premeditation is not a necessary ingredient of the crime, and the knowledge I believe to be involved is not influenced by the state of intoxication. I, therefore, concur in the result.